Citation Nr: 1520141	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1984 and from March to August 1986.  He also had periods of service with the New Jersey National Guard.

In July 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record.  In September 2014, the Board remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a psychiatric disorder, other than PTSD, related to his period of active duty service from March to August 1986.  Specifically, during the July 2014 Board hearing, he testified that he witnessed a fellow service-member fall off a building and die during service.  He further testified that although he went to the soldier's aid immediately following the fall, the individual had died on impact.  During the July 2014 Board hearing, the Veteran further stated that this incident occurred in June 1986, or in the summer of 1986, at Fort A.P. Hill.  He testified that the alleged deceased soldier was named Jeff; however, he could not recall the last name.

The Veteran's service records are not associated with the claims file.  Generally, when a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Attempts to obtain the records have so far been unsuccessful.

Nonetheless, the Veteran has provided sufficient information to attempt to verify the claimed in-service incident discussed above.  As such, and given VA's heightened duty to assist in the development of the claim due to missing service records, the AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entities to verify the alleged in-service incident.  

After completion of the above development, and if the claimed in-service incident is independently verified, the Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, other than PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.  Note: the last VA treatment record is dated in August 2014.

2.  Undertake any necessary development to independently verify the Veteran's statements regarding the death of a fellow service-member in the summer of 1986 at Fort A.P. Hill.  This would include contacting the JSRRC or other appropriate agencies as necessary.  Any additional action necessary for independent verification of a particular in service incident, to include follow-up action requested by the contacted entity, must be accomplished. 

If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

3.  If the claimed in-service event is independently verified, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  The examiner should then respond to the following:

(a)  List all diagnoses of psychiatric disorders, other than PTSD, that are present on examination.

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset during service or is otherwise related to service, to include any independently verified stressor.

	The examiner must include a complete rationale for all opinions expressed. 

	4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

